FILED
                                                                              JUL 16 2010
                              NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                              FOR THE NINTH CIRCUIT



KULJIT KAUR; JASMINE KAUR;                        No. 07-70734
JASKARAN SINGH,
                                                  Agency Nos. A055-719-419
               Petitioners,                                   A055-719-420
                                                              A055-719-421
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Kuljit Kaur and her children, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) decision denying their motion for a

continuance of removal proceedings. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion for a continuance, Ahmed

v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009), and we deny the petition for

review.

      The agency did not abuse its discretion in denying petitioners’ August 10,

2005, request for a further continuance because both the BIA and the IJ offered

reasoned bases for the denial, and petitioners did not establish that a further

continuance would benefit their pursuit of relief from removal. See Singh v. INS,

213 F.3d 1050, 1052 (9th Cir. 2000) (agency abuses discretion when it acts

“arbitrarily, irrationally, or contrary to law”) (internal quotation marks and

citations omitted); see also Ahmed, 569 F.3d at 1012 (evaluating, among other

factors, the nature of evidence excluded as a result of the denial of the continuance,

the reasonableness of the immigrant’s conduct, and the reasoned bases of the

agency’s denial).

      PETITION FOR REVIEW DENIED.




                                           2                                      07-70734
3   07-70734